DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction Response
Applicant’s election of Group II (claims 13-20); Species 3 (figs. 7-8) in the reply filed on 06/24/2022 is acknowledged. The election is made without traverse. 
The requirement is still deemed proper and is therefore made FINAL. 
The status of the 06/24/2022 claims, is as follows: Claims 21-28 have been added; Claims 1-12 have been canceled; and claims 13-28 are pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Application No. 10-2019-0020142 filed on 02/20/2019. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/28/2022, 08/21/2020, and 02/20/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.

Claim Objections
Claim 21 is objected to because of the following informalities: 
The phrase “configured to output of the heating coil based on a position” should be read “configured to control the output of the heating coil based on a position”. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
In claim 13:
The limitation “a controller” in line 20
“controller” is the generic placeholder. 
The limitation “a communicator configured to” in line 23
“communicator” is the generic placeholder. 
“configured to” is the functional language.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: 
The limitation “a communicator"  in line 23 of claim 13 has been described in originally-filed specification on p. 25, 26 12 lines 18-20, 18-20, 22-23 respectively as “communicator 122” that performs data communication with a communicator 240 of the induction heating device. The communicator 122 is described as an electric device that may be implemented with a printed circuit board (PCB) including a plurality of integrated circuits. 
The limitation “a controller"  in line 20 of claim 13 has been described in originally-filed specification on p. 12, 26 lines 22-23, 18-20 respectively as electronics that controls overall operation of the wireless heating cooker, “the controller 121, the communicator 122, and the display 123
may be implemented with a printed circuit board (PCB) including a plurality of integrated circuits”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 28:
The limitation "based on the communication state between the induction heating device and the wireless induction heating cooker being a normal state, to output the abnormality information" renders the claim indefinite because the phrase seems to be contradicting to each other. 
For the purpose of substantive examination, the limitation is presumed to read “based on the communication state between the induction heating device and the wireless induction heating cooker being a normal state, to output the normal information”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-16, 19-20, 22-24, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Yorukuglu (US 20150257576) in view of Hoffmann (US 20130098902), Wang (US 20180198319), and Lee (US 20170353054)
Regarding Claim 13, Yorukuglu discloses a wireless induction heating cooker (cooking appliance 1), the wireless induction heating cooker (cooking appliance 1) configured to operate on an induction heating device (induction cooktop 13) having a heating coil (induction coil 14), the wireless induction heating cooker (cooking appliance 1) (abstract) comprising: 
a main body (outer surface) having an upper surface defining an opening; 
a plurality of electronic devices (user interface, display, RFID etc.) (para. 0044);
an inner pot (inner surface that accommodates food items) received in the main body and heated using a first magnetic field (magnetic energy) generated by the heating coil of the induction heating device (induction coil 14 of induction cooktop 13) (para. 0044); 
a first power receiving coil (receiver coil 4) disposed on a bottom surface of the main body (fig. 1), wherein current is induced in the first power receiving coil (receiver coil 4) based on the first magnetic field (magnetic energy) generated by the heating coil (induction coil 14) (“receiver coil (4) that partially receives the power generated by the induction coil (14)”, para. 0044); 


    PNG
    media_image1.png
    538
    391
    media_image1.png
    Greyscale

Yorukuglu does not disclose:
a lid configured to cover the upper surface of the main body and including a plurality of electronic devices; 
a side heating coil disposed around an outer side surface of the inner pot, the side heating coil being connected to the first power receiving coil and configured to heat the inner pot based on the current induced in the first power receiving coil; 
a power transmitting coil disposed at a side of the main body and configured to receive the current induced in the first power receiving coil and generate a second magnetic field; 
a second power receiving coil disposed at a side of the lid and configured to supply a current to one or more of the plurality of electronic devices, the current being induced by the second magnetic field generated by the power transmitting coil; 
a controller configured to determine a displacement state of the wireless induction heating cooker relative to the induction heating device based on a change in an amount of current through at least one of the first power receiving coil and the second power receiving coil; and 
a communicator configured to perform data communication with the induction heating device based on the displacement state of the wireless induction heating cooker.
However, Hoffmann discloses a wireless induction heating cooker (wok support 10) comprises:
a side heating coil (second coil 20) disposed around an outer side surface of an inner pot (wok) (para. 0030; fig. 1), the side heating coil (second coil 20) being connected to a first power receiving coil (first coil 18) (para. 0030) and configured to heat the inner pot (wok) based on the current induced in the first power receiving coil (first coil 18) (para. 0034). 

    PNG
    media_image2.png
    440
    703
    media_image2.png
    Greyscale


Wang discloses: 
a lid (upper cover 7) configured to cover the upper surface of a main body (pot body 7) and including a plurality of electronic devices (function devices) (para. 0003 and 0072; figs. 5 and 12); 
a power transmitting coil (first coil 10) disposed at a side of the main body (pot body 7) and configured to receive the current and generate a second magnetic field (para. 0052); 
a second power receiving coil (second coil) disposed at a side of the lid (upper cover 7) and configured to supply a current to one or more of the plurality of electronic devices (electronic device), the current being induced by the second magnetic field generated by the power transmitting coil (first coil) (para. 0072; fig. 12); 

    PNG
    media_image3.png
    265
    448
    media_image3.png
    Greyscale

Lee discloses:
a controller (power transmission control unit 112) configured to determine a displacement state of a wireless induction heating cooker relative to an induction heating device based on a change in an amount of current through the first power receiving coil (reception device 200) (para. 0081 and 0083) (it is noted when current is changed detected at the reception device 200, it is determined the reception device 200 is present. On the other hand, when no reception device 200 is present, no change in current is detected); and 
a communicator (output unit 150; fig. 22B) configured to perform data communication with the induction heating device based on the displacement state of the wireless induction heating cooker (para. 0356) (it is noted the output unit 035 displays signal that the reception device 200 is detected or not). 

    PNG
    media_image4.png
    451
    396
    media_image4.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wire induction heating cooker of Yorukuglu to include the side heating coil connected to the first power receiving coil and configured to heat the inner pot based on the current induced in the first receiving coil as taught by Hoffman, in order to also heat the inner pot from the side wall for improved heat distribution inside the inner pot (para. 0037 of Hoffman). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wire induction heating cooker of Yorukuglu to include the lid to accommodate the plurality of electronic devices, the power transmitting coil disposed at the side of the main body and the second power receiving coil disposed at the side of the lid to supply current to the electronic devices on the lid as taught by Wang. Such modification is known in the art having the electronic devices in the lid, wherein the current to the electronic devices is transmitting from the coil of the main body to the coil of the lid, which are electromagnetically coupled to each other. It is noted the coil of Wang disposed at the side of the main body is electrically connected to the transmitting coil 4 of Yorukuglu. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wire induction heating cooker of Yorukuglu to include the controller to determine the displacement state of the cooker relative to the heating device and to include the communicator to perform data communication with the heating device based on the displacement state as taught by Lee. Doing so would ensure proper power transfer between the heating device and the heating apparatus. 

Regarding claim 14, Lee discloses the controller (power transmission control unit 112) and the communicator (output unit 150) are configured to operate based on a current (fig. 2A). Wang discloses the electronics operate based on the current induced in the second power receiving coil (second coil) (para. 0072). 

Regarding claim 15, Lee discloses the controller (power transmission control unit 112) is configured to, based on the change in the amount of current (change of the power amount) being equal to or less than a reference value (predetermined range) determine the displacement state of the wireless induction heating cooker as a normal displacement state (para. 0226) (it is noted normal displacement state is when power receiver 200 is present), and 
wherein, the controller (power transmission control unit 112) is configured to, based on the change in the amount of current exceeding the reference value , determine the displacement state of the wireless induction heating cooker as an abnormal displacement state (para. 0226-0227) (it is noted normal displacement state is when power receiver 200 is not present).

Regarding claim 16, Lee discloses the controller (power transmission control unit 112) is configured to visually output (visual information) abnormality information based on determination that the displacement state of the wireless induction heating cooker is the abnormal displacement state (para. 0226 and 0356). 

Regarding claim 19, Lee discloses the communicator (output unit 150) is configured to receive an abnormality information output request signal from the induction heating device based on determination that the displacement state of the wireless induction heating cooker is an abnormal displacement state (para. 0226), and 
wherein the controller (power transmission control unit 112) is configured to visually output abnormality information (visual information) based on the abnormality information output request signal (para. 0356). 

Regarding claim 20, Wang discloses the one or more of the plurality of electronic devices (functional devices) includes the controller (processing chip) and the communicator (carrier communication module 2), and are disposed at the lid (upper cover) (para. 0051).

Regarding claim 22, Lee discloses the induction heating device is configured to output abnormality information (result of the check) based on the position of the wireless induction heating cooker being an abnormal position (para. 0356) (it is noted when no reception device is detected, visual information is display via output unit). 

Regarding claim 23, Lee discloses the induction heating device (power transmitter 100) is configured to determine a displacement state of the wireless induction heating cooker (power receiver 200) based on a change in an amount of current through the heating coil (change of power characteristic of coil at power transmitter 100) (para. 0081 and 0083). 

Regarding claim 24, Lee discloses the wireless induction heating cooker, wherein, based on the change in the amount of current through the heating coil (change of power characteristic of coil at power transmitter 100) being equal to or less than a reference value (predetermined range), the induction heating device determines the displacement state of the wireless induction heating cooker to be a normal displacement state (presence of power receiver 200 is detected) (para. 0226 and 0081), wherein, based on the change in the amount of current through the heating coil exceeding the reference value (predetermined range), the induction heating device determines the displacement state of the wireless induction heating cooker to be an abnormal displacement state (no power receiver 200 is detected) (para. 0226 and 0081).

Regarding claim 26, Yorukuglu discloses the wireless induction heating cooker (cooking appliance 1) is configured to perform the data communication with the induction heating device (cooktop 13) based on current induced by the magnetic field generated by the heating coil (induction coil 14) (para. 0047, lines 1-6) (it is noted the data communication is performed by control unit 3 which is powered by current induced by coil 14).

Regarding claim 27, Lee discloses the induction heating device (power transmitter 100) is configured to determine a communication state (presence of reception device 200 detected) with the wireless induction heating cooker based on the wireless induction heating cooker being an abnormal displacement state relative to the induction heating device (para. 0081-0082), and 
wherein the induction heating device (power transmitter 100) is configured to generate abnormality information and control the wireless induction heating cooker to output the abnormality information (visual information) based on the communication state with the wireless induction heating cooker (para. 0356). 

Claims 17-18, 21, 25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over the modification of Yorukuglu, Hoffmann (US 20130098902), Wang, and Lee, in view of Brosnan (US 20140014647)
Regarding claim 17, The modification of Yorukuglu, Hoffman, Wang, and Lee discloses substantially all of the claimed features as set forth above. Lee discloses the communicator (output unit 150) is configured to transmit a signal based on determination that displacement state of the wireless induction heating cooker is an abnormal displacement state (no reception device 200 is detected) (para. 0356). 
The modification does not disclose the communicator is configured to transmit an output reduction request signal to the induction heating device based on determination that displacement state of the wireless induction heating cooker is an abnormal displacement state, and wherein the induction heating device is configured to reduce the output of the heating coil based on the output reduction request signal.
However, Brosnan discloses a communicator (controller 118) is configured to transmit an output reduction request signal to the induction heating device (induction cooking system 100) based on determination that displacement state of the wireless induction heating cooker is an abnormal displacement state (lack of presence of pan 112), and wherein the induction heating device is configured to reduce the output of the heating coil (coil 110) based on the output reduction request signal (para. 0026).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communicator of Lee, such that the communicator is configured to transmit the output reduction request signal to the induction heating device to reduce the output of the heating coil based on the signal as taught by Brosnan. Doing so would conserve energy by turning off the heating coil while no cooking apparatus is detected on the cooking device (para. 0003 of Brosnan). 

Regarding claim 18, Wang discloses the communicator (electronic devices) is configured to transmit the output reduction request signal (signal) based on the current induced in the second power receiving coil (second coil) (para. 0072). 

Regarding claim 21, The modification of Yorukuglu, Hoffman, Wang, and Lee discloses substantially all of the claimed features as set forth above. Lee discloses the induction heating device (power transmitter 100) is configured to detect the position of the wireless induction heating cooker (power receiver 200) relative to the induction heating device (para. 0081) (it is noted the power transmitter 100 is configured to detect the presence of the power receiver 200). 
The modification does not disclose the induction heating device is configured to control the output of the heating coil based on the position of the wireless induction heating cooker relative to the induction heating device.
However, Brosnan discloses an induction heating device (induction heating system 100) is configured to control the output of the heating coil (coil 110) based on the position of the wireless induction heating cooker relative to the induction heating device (“turning the power off, based on the determined size and type of pan 112, or lack thereof”) (para. 0026). 

    PNG
    media_image5.png
    304
    366
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wire induction heating device of Lee, such that the induction heating device is configured to control the output of the heating coil based on the position of the wireless induction heating cooker relative to the induction heating device as taught by Brosnan. Doing so would conserve energy by turning off the heating coil while no cooking apparatus is detected on the cooking device (para. 0003 of Brosnan). 


Regarding claim 25, The modification of Yorukuglu, Hoffman, Wang, and Lee discloses substantially all of the claimed features as set forth above. Lee discloses the induction heating device (power transmitter 100) is configured, based on the displacement state of the wireless induction heating cooker (power receiver 200) being a normal displacement state (power receiver 200 is detected), to maintain the output of the heating coil (para. 0081-0082), and 
The modification does not disclose the induction heating device is configured, based on the displacement state of the wireless induction heating cooker being an abnormal displacement state, to reduce the output of the heating coil.
However, Brosnan discloses an induction heating device (induction heating system 100) is configured, based on the displacement state of the wireless induction heating cooker being an abnormal displacement state , to reduce the output of the heating coil (“turning the power off, based on the determined size and type of pan 112, or lack thereof”) (para. 0026). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the induction heating device of Lee, such that the induction heating device is configured, based on the displacement state of the wireless induction heating cooker being an abnormal displacement state, to reduce the output of the heating coil as taught by Brosnan. Doing so would conserve energy by turning off the heating coil while no cooking apparatus is detected on the cooking device (para. 0003 of Brosnan). 


Regarding claim 28, The modification of Yorukuglu, Hoffman, Wang, and Lee discloses substantially all of the claimed features as set forth above. Lee discloses the wireless induction heating cooker (power receiver 200) is configured, based on the communication state (presence of reception device 200 detected) between the induction heating device and the wireless induction heating cooker being a normal state, to output the normality information (visual information) (para. 0081 and 0356), and 
wherein the induction heating device (power transmitter 100) is configured, based on the communication state between the induction heating device and the wireless induction heating cooker being an unable state (no reception device 200 is detected), output the abnormality information (visual information) (para. 0081 and 0356).
The modification does not disclose the induction heating device is configured, based on the communication state being unable state, to reduce the output of the heating coil. 
However, Brosnan discloses an induction heating device (induction heating system 100) is configured, based on the communication state being unable state (“turning the power off, based on the determined size and type of pan 112, or lack thereof”), to reduce the output of the heating coil (coil 110) (para. 0026).

    PNG
    media_image5.png
    304
    366
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wire induction heating device of Lee, such that the induction heating device is configured, based on the communication state being unable state, to reduce the output of the heating coil as taught by Brosnan. Doing so would conserve energy by turning off the heating coil while no cooking apparatus is detected on the cooking device (para. 0003 of Brosnan). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Staring (US 20210384769) “Wirelss Power Transfer”
Hazir (US 20150312969) “A Food Preparation Appliance Operated on an Induction Heating Cooktop”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
 /TU B HOANG/ Supervisory Patent Examiner, Art Unit 3761